Powell, J.
Walker was convicted of the illegal sale of liquor. ¡Several sales were shown. There was an effort to impeach the ¡State’s witnesses, but our decision in Plummer’s case, 1 Ga. App. 507 (57 S. E. 969), controls all that. His chief complaint now is that during the argument of the case the solicitor-general used the .following language: “Do as you please. Turn Mr. Walker loose if you want to, and let him go on selling whisky again.” Counsel for the defendant, at the time, objected to the argument and moved ■a mistrial. The court merely replied, “Stick to the record.” To hold that the solicitor-general exceeded the range of legitimate argument by use of the language quoted above would be to limit ■counsel within bounds wholly unreasonable. Counsel should not go outside the facts appearing in the case and the inferences to be deduced therefrom, and lug in extraneous matters as if they were a part of the case; but upon the facts in the record, and upon the de■ductions he may choose to draw therefrom, an attorney may make ■almost any form of argument he desires. Of course, there are certain exceptions dictated by the decorum of the court and similar •considerations; but the remarks here objected to are within no such •exception. We are not inclined to countenance any undue hammering the right of counsel to argue cases in whatever manner may seem to them most expedient. Judgment affirmed.